Citation Nr: 1820799	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-11 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia patella and degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia patella and degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for sensory deficit of the left lower extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for intervertebral disc syndrome with degenerative arthritis of the lumbar spine, currently evaluated as 20 percent disabling.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Elizabeth L. Lunn, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2015, the case was remanded to schedule a hearing before the Board.  Thereafter, in August 2016, the Veteran testified at videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

In May 2017, the Board remanded the case for further development.  That development was completed, and the case has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's chondromalacia patella and degenerative joint disease of the right knee was productive of painful motion, but was not productive of actual or functional flexion limited to 30 degrees or extension to 10 degrees; recurrent subluxation or lateral instability; dislocated semilunar cartilage; removal of semilunar cartilage; ankylosis; impairment of the tibia and fibula; or genu recurvatum.

2.  The Veteran's chondromalacia patella and degenerative joint disease of the left knee was productive of painful motion, but was not productive of actual or functional flexion limited to 30 degrees or extension to 10 degrees; recurrent subluxation or lateral instability; dislocated semilunar cartilage; removal of semilunar cartilage; ankylosis; impairment of the tibia and fibula; or genu recurvatum.

3.  The Veteran's sensory deficit of the left lower extremity associated with his lumbar spine disability has not been productive of moderate incomplete paralysis.

4.  The Veteran did not have forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  He also did not have incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the previous 12 months.

5.  The Veteran does not meet the schedular criteria for TDIU.

6.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for chondromalacia patella and degenerative joint disease of the right knee have not been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5257-5263 (2017).

2.  The criteria for a rating in excess of 10 percent for chondromalacia patella and degenerative joint disease of the left knee have not been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5257-5263 (2017).

3.  The criteria for a rating in excess of 10 percent for a sensory deficit of the left lower extremity have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for a rating in excess of 20 percent for intervertebral disc syndrome with degenerative arthritis of the lumbar spine have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5241 (2017).

5.  The criteria for TDIU have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.


Knees

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

In this case, the Veteran's service-connected right and left knee disabilities are currently assigned separate 10 percent evaluations, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Semilunar cartilage is the meniscus lateralis articulationis genus (lateral meniscus) and the meniscus medialis articulationis genus (medial meniscus). See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 273, 1013 (28th ed. 1994).  A 20 percent rating is the maximum schedular evaluation available under Diagnostic Code 5258.

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.  

Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated. 38 C.F.R. § 4.71a, Diagnostic Code 5263.

The Board has reviewed the evidence of record, including the VA examination reports, VA treatment records, and the Veteran's lay statements.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to increased ratings for his right or left knee disabilities.  

Initially, the Board finds that the Veteran is not entitled to a higher evaluation under Diagnostic Code 5260 for limitation of flexion for either knee during the period on appeal.  Specifically, the record does not show that flexion was limited to 30 degrees or less to warrant a higher evaluation at any point.  In fact, during a September 2012 VA examination, the Veteran had right knee flexion to 120 degrees with objective evidence of painful motion at 120 degrees.  He had left knee flexion to 125 degrees with objective evidence of painful motion at 125 degrees.  During a December 2017 VA examination, the Veteran also demonstrated right and left knee flexion to 90 degrees with pain on flexion.  

The Board also finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261 for limitation of extension.  For the entire period on appeal, the record does not show that extension was limited to 10 degrees to warrant a separate compensable disability rating for either knee.  In fact, during September 2012 and December 2017 VA examinations, the Veteran demonstrated right and left knee extension to 0 degrees.  The September 2012 VA examiner also indicated that there was no objective evidence of painful motion on extension of both of the knees.  As such, an increased or separate evaluation under Diagnostic Code 5261 is not warranted for either knee.

In an effort to afford the Veteran the highest possible rating, the Board has also considered whether any other rating criteria are applicable.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Nevertheless, the Board finds that the Veteran is not entitled to a separate evaluation for lateral instability or recurrent subluxation under Diagnostic Code 5257 for either knee.  The September 2012 and December 2017 VA examiners both noted that instability testing for medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and menisci were normal in the right and left knees.  Moreover, the September 2012 and December 2017 VA examiners reported that there was no evidence or history of recurrent patellar subluxation or dislocation in either knee.  Thus, higher or separate evaluations are not warranted under Diagnostic Code 5257.

In addition, the Board finds that higher or separate 10 percent evaluations are not warranted for the right or left knee under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, or under Diagnostic Code 5259 for the symptomatic removal of semilunar cartilage.  The Board notes that semilunar cartilage is the meniscus lateralis articulationis genus (lateral meniscus) and the meniscus medialis articulationis genus (medial meniscus). See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 273, 1013 (28th ed. 1994).  The September 2012 and December 2017 VA examiners indicated that the Veteran did not have any meniscal conditions or any surgical procedures for a meniscal condition.  Thus, the evidence does not show that he has semilunar cartilage impairment in either knee.

The Board has also considered whether a higher or separate evaluation is warranted under any other diagnostic code.  However, as the evidence of record does not demonstrate that the Veteran has ankylosis, impairment of the tibia and fibula, or genu recurvatum, he is not entitled to higher evaluations under Diagnostic Codes 5256 (ankylosis), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  There is simply no evidence of such manifestations.  Indeed, based on the aforementioned range of motion findings, the record shows that the Veteran's left knee is not fixated or immobile.  Moreover, the December 2017 VA examiner specifically reported that the Veteran had no ankylosis of the right or left knee.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Therefore, separate or higher ratings are not warranted under Diagnostic Codes 5256, 5262, and 5263. 

In addition, the Board notes that the Veteran is currently assigned a 10 percent rating for each knee under Diagnostic Code 5260, which contemplates painful motion.  There is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Thus, an increased evaluation is not warranted under Diagnostic Code 5010.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's knee disabilities is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned evaluations, and no higher.  In this regard, the Board observes that the Veteran complained of pain throughout the appeal period.  However, the effect of the pain in the Veteran's right and left knees is already contemplated in the assigned evaluations.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation beyond those already assigned.  Indeed, the September 2012 and December 2017 VA examiners indicated that the Veteran's right and left knees did not have any diminution with repetitive testing.  The examiners also noted normal muscle strength and reported that there was no weakened movement, excess fatigability, incoordination, swelling, deformity, or atrophy of disuse.  Accordingly, the Board concludes that an increased or separate evaluation is not warranted for the Veteran's service-connected knee disabilities under DeLuca.

Accordingly, the Board concludes that increased or separate evaluations are not warranted for the Veteran's service-connected right and left knee disabilities for the appeal period.


Left Lower Extremity

The Veteran's sensory deficit of the left lower extremity associated with his lumbar spine disability is currently assigned a 10 percent evaluation, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8520 for the sciatic nerve, a 10 percent evaluation is contemplated for mild incomplete paralysis.  A 20 percent evaluation is warranted for moderate incomplete paralysis, and a 40 percent evaluation is assigned for moderately severe incomplete paralysis.  A 60 percent evaluation is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, no active movement of muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement and are combined with application of the bilateral factor for bilateral involvement.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, can receive a maximum rating of moderate incomplete paralysis, except for tic douloureux or trifacial neuralgia, which may be rated up to complete paralysis. 38 C.F.R. § 4.124.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull. 38 C.F.R. § 4.120.

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an evaluation in excess of 10 percent is not warranted for the Veteran's sensory deficit of the left lower extremity due to intervertebral disc syndrome.  

During the appeal period, the Veteran has not been shown to have moderate incomplete paralysis from his sensory deficit of the left lower extremity.  

At the September 2012 VA examination, the Veteran reported that he had constant severe pain, intermittent severe pain, moderate paresthesias and/or dyesthesias, and moderate numbness in his left lower extremity.  During the August 2016 hearing, he testified that he had numbness, tingling, and constant pain in his left leg from his back to midway down his calf.  During the December 2017 VA examination, the Veteran denied constant pain of the left lower extremity.  He indicated that he had intermittent moderate pain, mild paresthesias and/or dyesthesias, and mild numbness of the left lower extremity.  

Nevertheless, at the September 2012 VA examination, the Veteran had normal muscle strength and deep tendon reflexes of the left lower extremity.  In addition, a sensory examination was normal in the left lower extremity, and there were no trophic changes of the left lower extremity.  Additionally, during the December 2017 VA examination, the Veteran had normal muscle strength of the left lower extremity and hypoactive (1+) deep tendon reflexes of the left knee and ankle.  While he had decreased sensation to light touch in his left lower leg/ankle and foot/toes, he had normal sensation in his left upper anterior thigh and thigh/knee areas.  He also had no trophic changes in his left lower extremity.  These findings do not suggest moderate incomplete paralysis of the left sciatic nerve.  Moreover, the December 2017 VA examiner opined that the Veteran had mild incomplete paralysis of the left sciatic nerve.

Based on the foregoing, the Board finds that the Veteran's overall disability picture does not more nearly approximate the 20 percent criteria and is consistent with the 10 percent evaluation assigned, for the left lower extremity disability.


Lumbar Spine

The Veteran's intervertebral disc syndrome with degenerative arthritis of the lumbar spine is currently assigned a 20 percent evaluation, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 indicates that degenerative arthritis should be evaluated under the General Rating Formula for Diseases and Injuries to the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id., Note (2).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a rating in excess of 20 percent for intervertebral disc syndrome with degenerative arthritis of the lumbar spine.

The evidence does not show that the Veteran has forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Indeed, during a September 2012 VA examination, the Veteran demonstrated forward flexion to 90 degrees or greater.  While the Veteran indicated that he had pain with motion of his lower back, he had no additional limitation of motion due to repetitive testing.  Moreover, during a December 2017 VA examination, the Veteran demonstrated forward flexion to 45 degrees.  The VA examiner noted that there was pain on active and passive range of motion testing; however, there was no additional limitation of motion due to repetitive testing.  Moreover, based on the aforementioned range of motion findings, the record shows that the Veteran's thoracolumbar spine is not fixated or immobile.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  In addition, the December 2017 VA examiner specifically noted that there was no ankylosis of the spine.  Therefore, the Veteran has not been shown to have met the criteria for an increased rating under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has also considered whether a rating in excess of 20 percent could be assigned, pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59.  The current 20 percent rating is based on evidence showing that the Veteran's spine disability is manifested by symptoms which include significant pain, flare-ups, and functional loss.  The record shows no additional factors, such as atrophy of disuse, which would restrict motion to such an extent that the criteria for a rating in excess of 40 percent would be justified. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2017). 

The Board has also considered whether the appellant is entitled to a rating in excess of 20 percent under the rating criteria for evaluating intervertebral disc syndrome.  However, in this case, the Board finds that these criteria have not been met.  There is no indication that the Veteran has had incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  In fact, the September 2012 VA examiner noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  Moreover, while the December 2017 VA examiner did indicate that the Veteran had intervertebral disc syndrome of the thoracolumbar spine, the VA examiner stated that the Veteran had no episodes of acute signs and symptoms that required bed rest prescribed by a physician in the past 12 months.  Thus, the Board finds that a rating in excess of 20 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

The Board further finds that a separate disability rating is not warranted at any time during the appeal period because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his already service-connected lumbar spine disability. See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board notes that the Veteran is already in receipt of a separate disability rating for a sensory deficit of the left lower extremity and radiculopathy of the right lower extremity, and there is no other separate neurological disability. 

For these reasons, the Board finds that the Veteran's intervertebral disc syndrome with degenerative arthritis of the lumbar spine does not warrant a rating in excess of 20 percent during the appeal period.

Neither the Veteran nor his representative has raised any other issues during either appeal period, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment. See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. See Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service-connected for intervertebral disc syndrome with degenerative arthritis of the lumbar spine, rated as 20 percent disabling; chondromalacia patella and degenerative joint disease of the right knee, rated as 10 percent disabling; chondromalacia patella and degenerative joint disease of the left knee, rated as 10 percent disabling; degenerative arthritis of the cervical spine, rated as 10 percent disabling; sensory deficit of the left lower extremity, rated as 10 percent disabling; and radiculopathy of the right lower extremity, rated as 10 percent disabling.  His current combined evaluation is 60 percent.  Thus, the Veteran does not have a single service-connected disability rated at 60 percent or more or a combined disability rating of 70 percent or more.  Accordingly, he does not meet the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16 (a). 

It is recognized that the Board is precluded from assigning an extraschedular rating in the first instance; however, the Board must specifically adjudicate the issue of whether referral for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is warranted. Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the evidence does not show that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

During a September 2012 VA knee, back, and general medical examinations, the VA examiner opined that physical activities of employment may prove difficult due to pain and reduced stamina due to his service-connected knee and lumbar spine disabilities.  Specifically, she reported that the Veteran had a limited capacity for walking and standing.  However, the VA examiner also indicated that sedentary activities of employment would not be affected by his service-connected disabilities.

In a September 2012 VA peripheral nerves examination report, the VA examiner opined that the Veteran's service-connected sensory deficit of the left lower extremity did not impact his ability to work.  

The Veteran's records from the Social Security Administration (SSA) indicate that he stopped working in March 2011.  However, it was noted that he had multiple severe impairments, including cervical and lumbar degenerative disc disease, osteoarthritis of his hands, and a depressive disorder.  With the exception of the cervical and lumbar spine disabilities, the Board emphasizes that the Veteran is not service-connected for the additional disabilities.  Nevertheless, even considering the impact of the nonservice-connected disabilities and his neck and back problems together, SSA determined that the Veteran did have the residual functional capacity to perform light work.  That determination was based, in part, on an assessment by a vocational expert.

In addition, during the August 2016 hearing, the Veteran testified that he had not worked since he began receiving SSA disability benefits.  He reported that he last worked full-time in 2009 or 2010 and denied working part-time since that time.  He indicated that he provided nutrition counseling at a food bank for approximately three hours per week.  

During December 2017 VA back, peripheral nerves, and knee examinations, the VA examiner opined that the Veteran's lumbar spine, sensory deficit of the left lower leg, and bilateral knee disabilities impacted his ability to work.  The examiner noted that the Veteran was limited to lifting less than 10 pounds and standing and walking for less than 10 to 15 minutes at a time or two hours per day with a cane.  However, the examiner did opine that the Veteran could perform light physical and sedentary tasks.

The Board observes that the Veteran undoubtedly has industrial impairment as a result of his service-connected disabilities, as evidenced by his 60 percent combined evaluation.  However, the evidence does not establish that his service-connected disabilities alone preclude gainful employment.  The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1; see also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired; the record must reflect some factor which takes the case outside the norm) and 38 C.F.R. § 4.15.  

Indeed, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  His reported symptoms and functional impairment resulting from the service-connected disabilities, including pain and difficulties with ambulation and prolonged standing, do not demonstrate an exceptional circumstance or take the case outside the norm. See Van Hoose, 4 Vet. App. at 363.

On review of the record, the Board finds that the disability evaluations assigned for the Veteran's service-connected intervertebral disc syndrome with degenerative arthritis of the lumbar spine, chondromalacia patella and degenerative joint disease of the right knee, chondromalacia patella and degenerative joint disease of the left knee, degenerative arthritis of the cervical spine, sensory deficit of the left lower extremity, and radiculopathy of the right lower extremity, under the VA Schedule for Rating Disabilities accurately reflects the Veteran's overall impairment to his earning capacity due to his service-connected disabilities.  

Based on the foregoing, the Board finds that the requirements for an extraschedular TDIU evaluation have not been met.  Thus, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied. Gilbert, 1 Vet. App. 49, 53.


ORDER

A rating in excess of 10 percent for chondromalacia patella and degenerative joint disease of the right knee is denied.

A rating in excess of 10 percent for chondromalacia patella and degenerative joint disease of the left knee is denied.

A rating in excess of 10 percent for sensory deficit of the left lower extremity is denied.

A rating in excess of 20 percent for intervertebral disc syndrome with degenerative arthritis of the lumbar spine is denied.

Entitlement to TDIU is denied.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


